In the
                                 Missouri Court of Appeals
                                        Western District

                                                
CHARLES RADEMAN,                                
                                                   WD76396
                 Appellant,                        OPINION FILED:
v.                                              
                                                   MARCH 4, 2014
AL SCHEPPERS MOTOR COMPANY                      
AND DIVISION OF EMPLOYMENT                      
SECURITY,                                       
                                                
               Respondents.                     



                Appeal from the Labor and Industrial Relations Commission

                     Before Division Three: Anthony Rex Gabbert, P.J.,
                         Victor C. Howard, Thomas H. Newton, JJ.

       Charles Rademan appeals the decision of the Labor and Industrial Relations Commission

(“Commission”) affirming the Appeals Tribunal’s decision that Rademan was discharged by his

employer for misconduct connected with work, thereby disqualifying him from unemployment

benefits. Rademan raises one point on appeal. Rademan argues that the Commission erred in

denying him unemployment benefits because the decision was not supported by competent and

substantial evidence because he was not fired for misconduct but rather for refusing to sign the

reprimand papers his employer wanted him to sign. We dismiss Rademan’s appeal for failure to

comply with Rule 84.04 and failure to include any legal authority supporting his claim.
                                     Factual Background

       Rademan was employed by Al Scheppers Motor Company (“Employer”) for many years,

working at the parts desk. On October 11, 2012, Tina Sieg, Employer’s Parts Manager, met with

Rademan about three complaints made to the Employer by his co-workers. As a result of the

complaints, Sieg presented two written reprimands to Rademan to review and sign. When

Rademan was asked to sign the reprimands, he refused. Sieg said that he could sign the

reprimands and indicate next to his signature that he was signing under protest. Rademan still

refused to sign the reprimands. After multiple refusals to sign, Rademan was fired.

       Rademan applied for unemployment benefits. The Division’s deputy determined that

Rademan was not disqualified from receiving unemployment benefits. The Employer appealed

the decision to the Appeals Tribunal. The Appeals Tribunal reversed the deputy’s determination,

finding that Rademan was disqualified for misconduct connected with work and, therefore,

disqualified from receiving unemployment benefits. Rademan appealed the Appeals Tribunal’s

decision to the Commission. The Commission affirmed and adopted the decision of the Appeals

Tribunal. Rademan appeals.

                                       Appeal Dismissed

       Before deciding the merits of Rademan’s appeal, this Court must determine whether

Rademan’s brief substantially complies with the mandatory rules for appellate briefing under

Rule 84.04. We first note that Rademan is before this Court pro se. Rademan is fully entitled to

proceed pro se, but he is bound by the same rules of procedure as those represented by counsel.

Moran v. Mason, 236 S.W.3d 137, 139 (Mo. App. 2007). While this Court is mindful of the

problems facing pro se appellants, we cannot relax the standards for non-attorneys. First State

Bank of St. Charles v. Am. Family Mut. Ins. Co., 277 S.W.3d 749, 752 (Mo. App. 2008). “This

                                                2
principal is not grounded in a lack of sympathy but rather it is necessitated by the requirement of

judicial impartiality, judicial economy and fairness to all parties.” Thompson v. Flagstar Bank,

FSB, 299 S.W.3d 311, 313 (Mo. App. 2009) (internal quotations and citations omitted). As such,

Rademan is required to substantially comply with the mandatory briefing requirements of Rule

84.04, as well as all other Missouri Court Rules. Id. Failure to substantially comply with Rule

84.04 is grounds for dismissal. First State Bank of St. Charles, 277 S.W.3d at 752.

       In reviewing Rademan’s brief we find that it fails to substantially comply with Rule

84.04. First, Rademan’s brief lacks a table of cases, statutes, and other authorities cited, with

reference to the pages of the brief where they are cited, in violation of Rule 84.04(a)(1). In fact,

the brief lacks any legal authority. “It is an appellant’s obligation to cite appropriate and

available precedent if [the appellant] expects to prevail.” In re Marriage of Spears, 995 S.W.2d
500, 503 (Mo. App. 1999). “Where, as here, the appellant neither cites relevant authority nor

explains why such authority is not available, the appellate court is justified in considering the

points abandoned and dismiss the appeal.” Id.

       Second, Rule 84.04(c) requires that the statement of facts “be a fair and concise statement

of the facts relevant to the questions presented for determination without argument.” Rademan’s

statement of facts are argumentative, similar to what one would find in a pleading to a trial court.

Furthermore, the statement of facts fails to cite “specific page references to the relevant portion

of the record on appeal.” Rule 84.04(c). “This Court will not act as an advocate by scouring the

record for facts to support [Rademan’s] contentions.” First State Bank of St. Charles, 277
S.W.3d at 752.

       Third, Rademan’s Point Relied On fails to comply with Rule 84.04(d). Not only does

Rademan fail to include a list of legal authority upon which he relies, he does not “explain in

                                                  3
summary fashion why, in the context of the case, those legal reasons support the claim of

reversible error.” Rule 84.04(2)(C),(5).

       Finally, Rademan’s brief fails to comply with Rule 84.04(e). The argument portion of the

brief “should show how the principles of law and the facts of the case interact.” Boyd v. Boyd,

134 S.W.3d 820, 824 (Mo. App. 2004). Rademan’s argument portion does not state any

principles of law and his facts are argumentative, similar to his statement of facts section.

Additionally, Rule 84.04(e) requires a brief statement regarding the applicable standard of

review. Rademan’s brief does not include such a statement.

       We note that this Court struck Rademan’s first appellate brief for many of the

aforementioned briefing deficiencies, and thereafter mailed him a letter advising him of the

deficiencies. In Rademan’s amended brief, he failed to correct any of the deficiencies

enumerated in this Court’s letter to him. In order to fix these deficiencies and determine if

Rademan is entitled to relief, it would require this Court to act as Rademan’s advocate—which

we cannot do. Smith v. Med Plus Healthcare, 401 S.W.3d 573, 576 (Mo. App. 2013).

Therefore, because Rademan’s brief fails to comply with Rule 84.04, it preserves nothing for

review. First State Bank of St. Charles, 277 S.W.3d at 753.

       We conclude, therefore, that because Rademan’s brief fails to substantially comply with

Rule 84.04 and fails to include any legal authority supporting his claim, it preserves nothing for

our review. We dismiss this appeal.




                                                      Anthony Rex Gabbert, Judge

All concur.

                                                  4